DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of Applicant' s claim for priority under 35 U.S.C. § 119(e) with reference to Application Number:  62/731,840 filed on 9/15/2018.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-13 and 20-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the arm" in line 5.  There is insufficient antecedent basis for this limitation in the claim. It is unclear what arm this is referring to and how the arm relates the first stimulator. It is recommended applicant amend the claim to recite “an arm” and to amend to clarify how the arm relates to the stimulator. Claims 2-13 rejected on the same grounds due to their dependency. For the purposes of examination, the claim will be interpreted as “an arm connected to the first simulator.”
Claim 20 recites the limitation "the" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the claim will be interpreted as “a threaded post on which the first roller is disposed.”
Claim 21 recites the limitation "the " in line 2. There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the claim will be interpreted as “a threaded shaft on which the roller is disposed.”
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nan (US PGPub 2007/0142754).
Regarding claim 1, Nan teaches an insertable massager device (see abstract and fig. 1) comprising:
A first stimulator comprising (see Fig. 1, stimulation body encased by sheath 28 comprising squirming actuator 38; see paragraph 34):
	An elastic sheath (Fig. 1, sheath 28, see paragraph 34, sheath 28 is resilient meaning it is elastic and able to deform but return to its shape); and
	A roller adjacent the elastic sheath (see Fig. 1 1, roller 23 located under the sheath); and
Wherein the arm is adaptable into a plurality of shapes (see Fig. 1, arm 24; see paragraph 32, arm 24 is bendable in a plurality of shapes).
Regarding claim 2, Nan further teaches wherein the arm is flexible such that the arm retains a position when manually bent (see paragraph 32; arm retains bent configuration).
Regarding claim 3, Nan further teaches wherein the position is adjustable in a single dimension (see paragraph 32 and 39, the arm is adjustable in any direction, therefore it can be adjusted in a single dimension such as forward and backward relative to main body 12).
Regarding claim 4, Nan further teaches wherein the position is adjustable in two dimensions (see paragraph 32 and 39, the arm is adjustable in any direction, therefore it can be adjusted in two dimensions such as forward and backward relative to main body 12 and laterally relative to main body 12).
Regarding claim 5, Nan further teaches wherein the position is adjustable in three dimensions (see paragraph 32 and 39, the arm is adjustable in any direction, therefore it can be adjusted in three dimensions such as forward and backward relative to main body 12 and laterally relative to main body 12 and up and down along the longitudinal axis).
Regarding claim 6, Nan further teaches wherein the arm is configured for insertion into a vagina or rectum (see Fig 1 and paragraph 1; the device is a phallus-shaped massager as is known for insertion into vagina or rectum).
Regarding claim 12, Nan further teaches wherein the first stimulator interfaces with a first end of the arm (see Fig. 1, first stimulator encased by sheath 28 is located at one end of the arm 24) and a second stimulator (fig. 1, 16) interfaces with a second end of the arm (see fig. 1, 16 located at second end of the arm; see paragraph 32), and wherein a first end plate is disposed at the interface of the first stimulator with the arm (see Fig. 3, plug 44; see paragraph 37; see fig. 2 showing that the plug acts as an endplate at the interface between the arm and the first simulator), and a second endplate is disposed at the interface of the second stimulator with the arm (see Fig. 3, boss 72; see paragraph 32; see Fig 2 showing the boss as an endplate at the interface between the arm and the second stimulator).  
Regarding claim 13, Nan further teaches wherein the first stimulator interfaces with a first end of the arm (see Fig. 1, first stimulator encased by sheath 28 is located at one end of the arm 24) and wherein a handle is disposed at a second end of the arm (see Fig. 2; a handle is “the part by which a thing is held” the user may grab and hold element 16, making it a handle, the handle being disposed a the second end of the arm).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8  and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nan (US PGPub 2007/0142754) in view of Kobashikawa et al. (US PGPub 2004/0082831).
Regarding claim 7, Nan teaches all previous elements of the claim as stated above. Nan does not teach wherein the first stimulator comprises: an enclosure comprising an opening wherein the enclosure is an elongate shape; a threaded post disposed within the enclosure, the threaded post comprising a plurality of pitched threads;  UCC-0019Page 34 of 39a roller disposed within the plurality of pitched threads, wherein the roller protrudes outside the opening of the enclosure; a driver configured to rotate the threaded post; and wherein the elastic sheath is disposed at least over the opening. 
However, Kobashikawa teaches an analogous personal massage device (see abstract and Fig. 1) wherein the first stimulator (see fig. 1, stimulator within upper body 10) comprises: an enclosure comprising an opening (main body 10 has an elongated guide slot; see paragraph 31) wherein the enclosure is an elongate shape (see Fig. 1, the main body is elongate in shape); a threaded post disposed within the enclosure (Fig. 1, 20; see paragraph 30) the threaded post comprising a plurality of pitched threads (see paragraph 30);  UCC-0019Page 34 of 39a roller disposed within the plurality of pitched threads (see fig. 1, roller 30 located within the threads via post 25), wherein the roller protrudes outside the opening of the enclosure (see Fig. 1 and paragraph 32); a driver configured to rotate the threaded post (fig. 1, 40); and wherein the elastic sheath is disposed at least over the opening (Fig. 1, sheath 15; see paragraph 32). 
Nan teaches other types of squirming stimulators may be used in the main body (see paragraph 34). Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the squirming stimulator of Nan to be a roller disposed within a threaded post that protrudes through an opening, as taught by Kobashikawa, for the purpose of using a known alternative type of stimulator that simulates the thrusting movement of a penis (see paragraph 31).
Regarding claim 8, Nan, as modified by Kobashikawa, further teaches wherein the enclosure is formed with a curvature such that travel of the roller is along a plane parallel to a longitudinal axis of the threaded post (see Fig. 1 and paragraph 31 of Kobashikawa, the roller travels along the longitudinal plane of the threaded post).
Regarding claim 14, Nan teaches a massager device (abstract and Fig. 1), comprising: an enclosure (see Fig. 1 enclosure defined by sheath 28) comprising an opening, wherein the enclosure is an elongate shape (see Fig. 1, enclosure elongate in shape); a post disposed within the enclosure (see Fig. 1, post 38), and an arm adaptable into a plurality of shapes (see Fig. 1 and paragraph 32; arm 24 adaptable into a plurality of shapes).
Nan does not teach wherein the enclosure comprises an opening; wherein the post is a threaded post, the threaded post comprising a plurality of pitched threads; a roller disposed within the plurality of pitched threads, where the roller protrudes through the opening; a motor, the motor mechanically coupled to the threaded post; an elastic sheath disposed at least over the opening and covering the roller;
However, Kobashikawa teaches an analogous personal massage device (see abstract and Fig. 1) wherein the first stimulator (see fig. 1, stimulator within upper body 10) comprises: an enclosure comprising an opening (main body 10 has an elongated guide slot; see paragraph 31) wherein the enclosure is an elongate shape (see Fig. 1, the main body is elongate in shape); a threaded post disposed within the enclosure (Fig. 1, 20; see paragraph 30) the threaded post comprising a plurality of pitched threads (see paragraph 30);  UCC-0019Page 34 of 39a roller disposed within the plurality of pitched threads (see fig. 1, roller 30 located within the threads via post 25), wherein the roller protrudes outside the opening of the enclosure (see Fig. 1 and paragraph 32); a motor mechanically coupled to the threaded post (fig. 1, 40; see paragraph 33); and wherein the elastic sheath is disposed at least over the opening (Fig. 1, sheath 15; see paragraph 32). 
Nan teaches other types of squirming stimulators may be used in the main body (see paragraph 34). Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the squirming stimulator of Nan to be a roller disposed within a threaded post that protrudes through an opening, as taught by Kobashikawa, for the purpose of using a known alternative type of stimulator that simulates the thrusting movement of a penis (see paragraph 31).
Nan further does not teach a processor; a memory coupled to the processor, wherein the memory contains instructions, that when executed by the processor, alternate motion direction of the motor such that the roller oscillates on a path between the start range position and an end range position;
However, Kobashikawa teaches an analogous personal massage device (see abstract and Fig. 1) wherein the massager comprises a processor (Fig. 2a, 45; see paragraphs 34 and 35); a memory coupled to the processor (Fig. 2a, 47; see paragraph 35), wherein the memory contains instructions, that when executed by the processor, alternate motion direction of the motor such that the roller oscillates on a path between the start range position and an end range position (see paragraphs 35 and 37).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify Nan with the teachings of Kobashikawa of a processor controlled stimulator, for the purpose of providing different types of thrusting massage effects as desired (see paragraph 37 of Kobashikawa).
Regarding claim 15, Nan, as modified by Kobashikawa, further teaches wherein the memory further contains instructions, that when executed by the processor, receive a start range position for the path of the roller as user input (see paragraph 35, stored stroke movement would define a start range position).
Regarding claim 16, Nan, as modified by Kobashikawa, further teaches wherein the memory further contains instructions, that when executed by the processor, receive an end range position for the path of the roller as user input (see paragraph 35, stored stroke movement would define an end range position).
Regarding claim 17, Nan, as modified by Kobashikawa, further teaches wherein the start range position and the end range position define a first range (Fig. 2c, beginning of long range portion); wherein the memory contains instructions, that when executed by the processor, establish a second start range position (see Fig. 2c, the end of the long range portion) and a second end range position (Fig. 2c, end of first short thrust range), wherein the second start range position and second end range position define a second range (see paragraph 37 and Fig. 2c, another variation is shown in which the traveler is driven to move to the top of the stroke and then oscillate with short, thrusting movements).
Regarding claim 18, Nan, as modified by Kobashikawa, further teaches wherein the memory contains instructions, that when executed by the processor, establish a range transition time to switch between the first range and the second range (see paragraphs 35-37, the strokes may be long and slow or may be short and fast or any variations in between, the user may define the transition time or it may be specific by a program to go between variations).
Regarding claim 19, Nan, as modified, further teaches wherein the path is linear (see paragraph 31 of Kobashikawa, the roller travels longitudinally, in a linear path).
Regarding claim 20, Nan, as modified, teaches wherein there is a second roller disposed on the post (see Fig. 1 of Nan, multiple rollers 23 disposed on the shaft, as modified by Kobashikawa, the shaft is a threaded post). Nan does not teach the post is a threaded post.
However, Kobashikawa teaches an analogous personal massage device (see abstract and Fig. 1) wherein the first stimulator (see fig. 1, stimulator within upper body 10) comprises a threaded post disposed within the enclosure (Fig. 1, 20; see paragraph 30) with UCC-0019Page 34 of 39a roller disposed thereon (see fig. 1, roller 30 located within the threads via post 25).
Nan teaches other types of squirming stimulators may be used in the main body (see paragraph 34). Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the squirming stimulator of Nan to be a roller disposed within a threaded post, as taught by Kobashikawa, for the purpose of using a known alternative type of stimulator that simulates the thrusting movement of a penis (see paragraph 31).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Nan (US PGPub 2007/0142754) in view of Kobashikawa et al. (US PGPub 2004/0082831) as applied to claim 7 above, and further in view of Greco (WO 2017/205860) .
Regarding claim 9, Nan, as modified, teaches all previous elements of the claim as stated above. Nan does not teach wherein the threaded post comprises one or more flattened portions of threads, and one or more non-flattened portions of threads. 
However, Greco teaches an analogous massager (see abstract and Fig. 1D) wherein the  threaded post comprises one or more flattened portions of threads, and one or more non-flattened portions of threads (see Fig. 1D; flattened exterior of threads and non-flattened threads of 108) which allows for reversal of the roller (see paragraph 40).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the threaded post of the modified Nan to have one or more flattened portions of threads, and one or more non-flattened portions of threads, as taught by Greco, for the purpose of allowing reversal of the roller, enhancing the massage effect to the user. 
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Nan (US PGPub 2007/0142754) as applied to claim 1 above and in view of Zwanzig (EP 330712 A1).
Regarding claim 10, Nan teaches all previous elements of the claim as stated above and further teaches wherein the arm has a metal core (see paragraph 32 and Fig. 2, the arm has a metal wire core 30). Nan does not teach wherein the arm has a flexible fill disposed therearound.
However, Zwanzig discloses an analogous insertable device (see abstract and Fig. 1) comprising a flexible arm comprising a metal core and a flexible fill disposed therearound (see Fig. 1, metal core 10; see paragraphs 20-21; flexible rubber elastic material 12 disposed around the core; see paragraph 22).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the flexible arm of Nan to have a flexible fill disposed around the metal core, as taught by Zwanzig, for the purpose of providing more structure to stabilize the arm.
Regarding claim 11, Nan, as modified, teaches all previous elements of the claim as stated above. Nan does not teach wherein the metal core is a set of flexible wires wrapped around one another.
However, Zwanzig discloses an analogous personal massage device (see abstract and Fig. 1) comprising a flexible arm comprising a metal core wherein the metal core is a set of flexible wires wrapped around one another (see paragraphs 20-21).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the flexible arm of Nan to have a the metal core comprised of a set of flexible wires, as taught by Zwanzig, for the purpose of providing more structure to stabilize the arm.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Nan (US PGPub 2007/0142754) as applied to claim 1 above and in view of Kotlov (US 10,137,056).
Regarding claim 21, Nan teaches all previous elements of the claim as stated above. Nan does not teach a vibrator mechanically coupled to the threaded shaft.
However, Kotlov teaches an analogous personal massage device (see abstract and Fig. 4) wherein a vibrator is mechanically coupled to a threaded shaft (see Fig. 4, drive rod 14 mechanically coupled to threaded post 19; drive rod may have a weight 17 that causes vibration; see col. 4, liens 49-54).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify Nan to have a weight connected to the shaft, as taught by Kotlov, for the purpose of enhancing the massage effect to the user.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Martin (US PGPub 2019/0060162), Domnick et al (US PGPub 2011/0034763), Nan (US PGPub 2005/0273024) which teach bendable massage devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVANNAH GABRIEL whose telephone number is (571)272-6462. The examiner can normally be reached 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.G./Examiner, Art Unit 3785                                                                                                                                                                                           
/BRADLEY H PHILIPS/Primary Examiner, Art Unit 3799